Citation Nr: 0822540	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  94-46 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether the August 1944 rating decision was clearly and 
unmistakably erroneous in denying service connection for a 
psychiatric disorder sub silentio?

2.  Entitlement to a rating in excess of 30 percent for 
psychoneurosis conversion type with headaches and vasomotor 
instability, from February 24, 1959, to March 8, 1994.

3.  Entitlement to an effective date earlier than March 22, 
1994, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from June to August 1935, and 
from September 1942 to July 1944.

These matters are before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The Board, in some manner or other, has addressed 
these issues in October 1996, September 2001, September 2003, 
August 2005, and May 2007.

The procedural history of this case is complex.  In a 
Veterans Administration Adjudication Form 526, received by VA 
on August 12, 1944, the veteran sought entitlement to service 
connection for "[n]erves in throat controlling heart have 
been injured and claimant is unable to have any strenuous 
physical activity.  Claimant's nervous system has been 
affected until he is unable to concentrate for any period of 
time."

An August 1944 rating decision VA granted entitlement to 
service connection for both a carotid sinus syndrome and 
migraine, and assigned 30 and 20 percent evaluations, 
respectively.  Significantly, in light of the Board's May 
2007 finding that there was an unadjudicated claim of 
entitlement to service connection for a psychiatric disorder 
presented in August 1944, the August 1944 rating decision 
also denied entitlement to that benefit sub silentio.  
Andrews v. Nicholson, 421 F.3d 1278 (Fed.Cir. 2005).  The 
veteran did not appeal.  Hence, that rating decision is 
final.  38 U.S.C.A. § 7105 (West 2002).

An August 1959 rating decision recharacterized the service-
connected "migraine and hypersensitive carotid sinus" as a 
"psychoneurosis conversion type with headache and vasomotor 
instability."  The rating decision assigned a single 30 
percent rating from October 3, 1959.  The veteran appealed, 
and in March 1960, the Board denied the appeal.  Hence, that 
Board decision is final.  38 U.S.C.A. § 7104 (West 2002).

An August 1994 RO decision denied claims of entitlement to an 
evaluation in excess of 30 percent for a psychoneurosis, 
conversion type, with headaches and vasomotor instability and 
for a total disability evaluation based on individual 
unemployability (TDIU).  The veteran thereafter perfected 
timely appeals.  The Board, in October 1996, remanded those 
two claims.

The Board in September 2001, denied entitlement to an 
increased rating in excess of 30 percent for a 
psychoneurosis, conversion type, with headaches and vasomotor 
instability, and remanded the claim for entitlement to total 
disability evaluation based on individual unemployability due 
to service connected disorders.  

A July 2002 rating decision determined that the August 1944 
rating decision, which granted entitlement to service 
connection and separate evaluations for carotid sinus 
syndrome and migraine headaches, but did not grant service 
connection for a psychoneurosis, was not clearly and 
unmistakably erroneous.

A November 2002 rating decision granted entitlement to a 
total disability evaluation based on individual 
unemployability due to service connected disorders, effective 
March 22, 1994.

In September 2003, the Board found that the August 1944 
rating decision that there never was an adjudication on the 
question of entitlement to service connection for a 
psychoneurosis.  Hence, the Board found that a question of 
clear and unmistakable error was not presented.  The 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (Court).

The Board, in August 2005, remanded a claim for entitlement 
to an effective date earlier than March 22, 1994, for the 
grant of TDIU.  

The Court, as part of a May 2006 decision, vacated and 
remanded the Board's September 2003 decision relative to its 
findings concerning clear and unmistakable error in the 
August 1944 RO decision.  The Court directed the Board to 
first consider whether the appellant had presented a claim of 
entitlement to service connection for a psychoneurosis in his 
August 1944 submissions that to date remained unadjudicated.

In a May 2007 decision the Board found that the veteran's 
August 1944 claim, quoted above, "reasonably" raised a 
claim for psychoneurosis.  The Board also recharacterized the 
increased rating claim.  

In July 2007, the RO denied entitlement to service connection 
for psychoneurosis, conversion type, stemming from an August 
1944 claim.  The veteran thereafter perfected an appeal.  

As such, the matters now for appellate consideration by the 
Board are those three issues listed on the title page of this 
decision.

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDING OF FACT

The August 1944 sub silentio denial of entitlement to service 
connection for an adult maladjustment disorder was clearly 
and unmistakably erroneous.




CONCLUSION OF LAW

The August 1944 rating decision was clearly and unmistakably 
erroneous in failing to grant entitlement to service 
connection for an adult maladjustment disorder.  38 U.S.C. § 
310; 38 C.F.R. §§ 3.105, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether the August 1944 rating decision was clearly and 
unmistakably erroneous in denying service connection for a 
psychiatric disorder sub silentio

As noted above, this case has a complex and indeed convoluted 
history.  As the case now stands before the Board, however, 
the first issue to be resolved is whether the August 1944 
rating decision was clearly and unmistakably erroneous in 
denying service connection for a psychiatric disorder sub 
silentio.  In this respect, the Board in May 2007 found that 
a "claim" was presented, but it was not adjudicated in the 
August 1944 rating decision.  When VA fails to adjudicate a 
reasonably raised claim such claim is not considered 
unadjudicated, but the error is deemed a final decision that 
may be corrected only by addressing whether the "denial" 
was clearly and unmistakably erroneous.  Andrews; Deshotel v. 
Nicholson, 457 F.3d (Fed. Cir. 2006).  The Board acknowledges 
the Veteran's Court decision in Ingram v. Nicholson, 21 Vet. 
App. 232 (2007) (per curiam), but the Board is bound by the 
judgment of a superior tribunal, i.e., the United States 
Court of Appeals for the Federal Circuit.  Allegheny Gen. 
Hosp. V. NLRB, 608 F.2d 965, 970 (3d Cir. 1979) (A decision 
by this court, not overruled by the United States Supreme 
Court, is a decision of the court of last resort . . . . Thus 
our judgments . . . are binding on all inferior courts and 
litigants ... and also on administrative agencies when they 
deal with matters pertaining thereto.)

Turning to the pertinent law the Board first finds that the 
Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing information and 
evidence necessary to substantiate a claim.  The provisions 
of the VCAA, and of the implementing regulations codified in 
part at 38 C.F.R. § 3.159, are not, however, applicable to a 
claim of clear and unmistakable error.  Livesay v. Principi, 
15 Vet. App. 165 (2001).

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. App. 
310 (1992) (en banc).

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States 
Court of Appeals for Veterans Claims (Court) explained that 
in order for clear and unmistakable error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was clear and 
unmistakable error must be based on the 
record and law that existed at the time 
of the prior adjudication in question.

Id. at 245.  See also Bustos v. West, 179 F.3d 1378, 1381 
(1999) (holding that to prove the existence of CUE as set 
forth in 38 C.F.R. § 3.105(a), claimant must show that an 
outcome-determinative error occurred; that is, an error that 
would manifestly change the outcome of a prior decision).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that a clear and unmistakable error is one of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  When attempting to raise a 
claim of clear and unmistakable error, a claimant must 
describe the alleged error with some degree of specificity, 
and, unless it is the kind of error that, if true, would be 
clear and unmistakable error on its face, must provide 
persuasive reasons as to why the result would have been 
manifestly different but for the alleged error.  Id. at 43- 
44.  Fugo further held that neither a claim alleging improper 
weighing and evaluating of the evidence in a previous 
adjudication, nor general, non-specific claims (including 
sweeping allegations of failures to follow the regulations or 
to provide due process), meet the restrictive definition of 
clear and unmistakable error.  Id 

Factual Background

A review of the service medical records available in August 
1944 reveals that the veteran presented no pertinent 
psychiatric abnormality at either enlistment examination.  

In July 1943, the appellant was hospitalized and discharged 
with final diagnoses of acute nasopharyngitis, and acute 
sinusitis.  

Between July and October 1943 the veteran was hospitalized 
and discharged with final diagnoses of acute sinusitis, right 
carotid sinus syndrome, and acute pneumonia.  

The veteran was transferred following his October 1943 
hospital discharge to Lawson General Hospital.  Following a 
term of care between October 1943 and January 1944 the 
appellant was diagnosed with a neurasthenic reaction.  
Neurocirculatory asthenia is a syndrome characterized by 
increased susceptibility to fatigue, dyspnea, rapid pulse, 
precordial pain, and anxiety, observed especially in soldiers 
on active duty.  The American Heritage Medical Dictionary 
(2007).   

He was then admitted to Army Air Force Hospital # 1 in Coral 
Gables in April 1944 where he remained until May 1944.  
Despite careful study, the diagnosis of neurasthenic reaction 
could not be substantiated.  Rather, the veteran was 
diagnosed with a carotid sinus syndrome, simple migraine, and 
adult maladjustment with psychosomatic manifestations.  A 
neuropsychiatrist found that the veteran did not have a 
neuropsychosis, but rather a simple adult maladjustment with 
psychosomatic manifestations.  The neuropsychiatrist also 
opined that the appellant's mild headaches should be 
classified as simple migraine aggravated by psychological 
factors.

In June 1944, the appellant was issued a certificate of 
disability for discharge.  He was found to have a right 
moderate carotid sinus syndrome.  This was defined as a 
neurovascular disorder which began in July 1943.  A 
psychiatric disorder was not diagnosed.

Boiled down to its essence the appellant argues that the 
August 1944 rating decision was clearly and unmistakably 
erroneous in failing to grant entitlement to service 
connection for a psychiatric disorder  A review of the 
evidence that was available for consideration in August 1944 
shows that while the diagnosis of neurasthenic reaction could 
not be substantiated in May 1944, a diagnosis of adult 
maladjustment was entered.  An adjustment disorder is an 
acquired psychiatric disorder.  Cf. generally the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition.  The veteran entered 
sound at enlistment, and the evidence shows acquired 
psychiatric pathology while on active duty.  While he was not 
discharged from service due to a psychiatric disorder, there 
is undebatable in-service evidence of chronic psychiatric 
pathology.  There is no competent evidence to the contrary.  
While the Board acknowledges that the August 1944 rating 
decision did grant entitlement to service connection for 
migraines, perhaps believing that grant "covered" the 
"psychological factors" the evidence clearly and 
unmistakably shows that if the August 1944 rating decision 
had considered the question of entitlement to service 
connection for a psychiatric disorder, that service 
connection for an adult maladjustment disorder was in order.  




ORDER

The August 1944 rating decision denying entitlement to 
service connection for an adult maladjustment disorder sub 
silentio was clearly and unmistakably erroneous.


REMAND

In light of the foregoing decision, initial RO consideration 
of the rating warranted for an adult maladjustment disorder 
from August 1, 1944, i.e., the day following the appellant's 
separation from active duty is in order.  As that 
determination may impact rating warranted for a 
psychoneurosis conversion type with headaches and vasomotor 
instability, as well as the issue of entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders prior to March 22, 1994, 
adjudication of the latter issues is deferred.

The Board also notes that there has been no communication 
from the appellant in many years.  Given the appellant's 
advanced age, he is currently 96, the representative should 
file an affidavit with the RO affirming that the veteran is 
still alive.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the 
representative and request an affidavit 
affirming that the appellant is still 
alive.

2.  The RO should adjudicate what 
rating should be assigned for an adult 
maladjustment disorder from August 1, 
1944.  Based on that decision it should 
readjudicate the remaining issues.  If 
any benefit sought is not granted, the 
veteran and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

In light of the veteran's advanced age, as well as the age of 
the appeals pending, this claim must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


